DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8-11, 22-23, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the horizontally extending protrusion".  There is insufficient antecedent basis for this limitation in the claim. Examiner recommends amending this recitation to --the horizontally extending segment-- to be consistent with terminology.
The term “smooth” in claims 8 and 25 is a relative term which renders the claim indefinite. The term “smooth” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Since examiner cannot determine the meets and bounds of “smooth” this limitation will not be addressed in the 35 U.S.C. 103 rejections below. Also, claims 9-11 and 22-23 are rejected for being dependent from a rejected claim.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-11, 22-23, and 25  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The term “smooth” is not found or alluded to in the specification, rendering the recitation of “smooth” in claims 8 and 25 as new matter. Claims 9-11 and 22-23 are rejected for being dependent from a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 21, 24, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al. (US20120058709), hereinafter Fukushima, in view of Lee et al. (US20140154956), hereinafter Lee, and in further view of Zuniga et al. (US20040192173), hereinafter Zuniga.
Regarding claim 1, Fukushima discloses a polishing system, comprising: a carrier head (Fig. 2 element 1, 0090) configured to enclose a wafer (Fig. 2 element W), the carrier head comprising a retainer ring (Fig. 2 element 3) configured to laterally surround the wafer (Fig. 2) and a membrane support (Fig. 2 elements 4a) surrounded by the retainer ring (Fig. 2) and defining one or more ports (Fig. 2 elements 11, 12, 13, and 14), wherein one or more chambers (Fig. 2 elements 5, 6, 7, and 8) coupled to the one or more ports (Fig. 2) are defined by the membrane support and a flexible membrane (Fig. 2 element 4) having a lower surface configured to contact the wafer (Fig. 2, the lower surface is shown in contact with the wafer (W)); and wherein the flexible membrane comprises a horizontally extending segment protruding outward from a sidewall of the flexible membrane (see annotated Fig. 2 below). 
Fukushima fails to disclose an abrasive structure that partially covers a lower surface of the retainer ring. Lee is also concerned with a retainer ring including an abrasive structure and teaches an abrasive structure (Fig. 3 elements 110 and the planar surface between) that partially covers a lower surface of the retainer ring (Fig. 3). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the retainer ring of Fukushima to include an abrasive structure as taught by Lee because Lee teaches that the abrasive structure allows for the retaining ring to function as a pad conditioner. 
Fukishima, as modified by Lee, fails to teach the horizontally extending protrusion being directly coupled to a bottommost surface of the membrane support that forms a top of the one or more chambers. Zuniga is also concerned with a polishing system and teaches the horizontally extending protrusion being directly coupled to a bottommost surface of the membrane support that forms a top of the one or more chambers (see Zuniga annotated Fig. 2 below; 0038). Examiner finds that there is no criticality given to the claimed attachment method. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the retainer ring of Fukushima, as modified by Lee, to directly couple the horizontally extending segment to the bottommost surface of the membrane support because this is a well known attachment in the art.

    PNG
    media_image1.png
    561
    918
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    409
    716
    media_image2.png
    Greyscale

Regarding claim 6, Fukushima, as modified, discloses the limitations of claim 1, as above, and further discloses the flexible membrane has sidewalls forming the one or more chambers, the sidewalls having a maximum height that is less than maximum heights of the one or more chambers below the bottommost surface of the membrane support (see Zuniga annotated Fig. 2’ below; Fukushima as modified from claim 1 has the same connection type as shown in Zuniga and with this type of connection, the sidewalls, which end at the horizontally extending segment, will have a smaller maximum height than the chamber)

    PNG
    media_image3.png
    448
    716
    media_image3.png
    Greyscale

Regarding claim 6, Fukushima, as modified, discloses the limitations of claim 1, as above, and further discloses the abrasive structure comprises triangular shaped protrusions separated from one another by a flat horizontal surface (see annotated Fig. 5c below; 0054 describes the protrusions as having a triangular cross-sectional shape and the space between the protrusions in the first direction is a flat horizontal surface), the triangular shaped protrusions arranged at a constant pitch along a first direction and along a second direction perpendicular to the first direction (Lee, See annotated Fig. 5c below, 0060; there is only one specified pitch of the protrusions (110) and Fig. 5c showing the protrusions extending in two directions implies that the pitch is the same in both directions).

    PNG
    media_image4.png
    271
    507
    media_image4.png
    Greyscale

Regarding claim 21, Fukushima, as modified, discloses the limitations of claim 1, as above, and further discloses the one or more chambers comprise different sized chambers (Fukushima, Fig. 2, at least chamber (5) is a different size from the other chambers (6,7, and 8).
Regarding claim 30, Fukushima, as modified, discloses the limitations of claim 24, as described above, and further discloses the retainer ring comprises a horizontally extending surface that is laterally disposed between an outermost one of the plurality of protrusions and an outermost sidewall of the retainer ring (Fukushima, see annotated Fig. 5c’ below).

    PNG
    media_image5.png
    282
    507
    media_image5.png
    Greyscale


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al. (US20120058709), hereinafter Fukushima, in view of Lee et al. (US20140154956), hereinafter Lee, and in further view of Kobayashi et al (US6398906), hereinafter Kobayashi.
Regarding claim 2, Fukushima, as modified, discloses the limitations of claim 1, as described above, but fails to disclose the retainer ring comprises a topmost surface having a first width and a bottommost surface having a second width, the second width being greater than the first width and the top surface being centered over the bottom surface. Kobayashi is also concerned with a polishing system and teaches the retainer ring comprises a topmost surface having a first width and a bottommost surface having a second width, the second width being greater than the first width (see annotated Fig. 3 below). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the retainer ring of Fukushima to have a larger surface area on the bottom as taught by Kobayashi to increase contact with the pad thereby improving conditioning. 
Both Fukushima and Kobayashi are silent on the top surface being centered over the bottom surface, however it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the retainer ring of Fukushima, as modified by Kobayashi, to make the top surface be centered over the bottom surface to provide stability to the retainer ring or to mitigate abnormal torque forces experienced on the top surface of the retainer ring or to provide uniform strength of the retainer ring throughout the bottom surface of the retainer ring.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al. (US20120058709), hereinafter Fukushima, in view of Lee et al. (US20140154956), hereinafter Lee, and in further view of Kajiwara et al (US6168684), hereinafter Kajiwara.
Regarding claim 3, Fukushima, as modified, discloses the limitations of claim 1, as described above, but fails to disclose a housing (Fig. 10 elements 308 and 310) surrounding the retainer ring (Fig. 10 element 321), wherein a horizontal plane that is parallel to an upper surface of the wafer extends through sidewalls of the housing, the sidewalls of the retainer ring, and the one or more chambers. Kajiwara is also concerned with a polishing system and teaches a housing surrounding the retainer ring, wherein a horizontal plane that is parallel to an upper surface of the wafer extends through sidewalls of the housing, the sidewalls of the retainer ring, and the one or more chambers (see annotated Fig. 10 below, also 24:5-10 defines the chamber). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the polishing system of Fukushima, as modified, to extend the housing vertically down far enough to allow a horizontal plane to extend through the housing, retainer ring, and chamber as taught by Kajiwara to mitigate the risk of the retainer ring being struck and damaged from the horizontal direction.

    PNG
    media_image6.png
    498
    971
    media_image6.png
    Greyscale


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al. (US20120058709), hereinafter Fukushima, in view of Lee et al. (US20140154956), hereinafter Lee, and in further view of Mitsuhashi et al (US6168684), hereinafter Mitsuhashi.
Regarding claim 4, Fukushima, as modified, discloses the limitations of claim 1, as described above, and further discloses the retainer ring comprises sidewalls (Lee, Fig. 3 elements 130 and 140) defining grooves (Lee, Fig. 3 elements 120) having a substantially constant width (Lee, Fig. 3, 0058); the grooves arranged along the lower surface of the retainer ring (Lee, Fig. 2, 0010). 
Fukushima, as modified, fails to disclose the grooves extending radially outward from a point at a center of the retainer ring; and wherein the grooves extend in a direction that is normal to an interior surface of the retainer ring facing the center of the retainer ring and an exterior surface of the retainer ring facing away from the center. Mitsuhashi is also concerned with a polishing system and teaches the grooves (Fig. 2 element 10) extending radially outward from a point at a center of the retainer ring (Fig. 2; 4:49-51); and wherein the grooves extend in a direction that is normal to an interior surface of the retainer ring facing the center of the retainer ring and an exterior surface of the retainer ring facing away from the center (Fig. 2; 4:49-51). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the retainer ring of Fukushima, as modified, to have grooves extending radially outward form a point at a center of the retainer ring while also extending normal to an interior and exterior surface of the retainer ring because Mitsuhashi teaches this configuration allows for the inflow of abrasives onto the polishing surface.
Claims 8-9, 22, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al. (US20120058709), hereinafter Fukushima, in view of Lee et al. (US20140154956), hereinafter Lee, and in further view of Song et al (US20130225052), hereinafter Song.
Regarding claim 8, Fukushima discloses a polishing system, comprising: a polishing pad (Fig. 2 element 101); a carrier head (Fig. 2 element 1, 0090) configured to enclose a wafer (Fig. 2 element W), the carrier head comprising: a retainer ring (Fig. 2 element 3) configured to surround the wafer (Fig. 2).
Fukushima fails to disclose an abrasive structure configured to contact an upper surface of the polishing pad; and wherein the abrasive structure comprises a lower surface having apexes and valleys covered by a conformal film. Lee is also concerned with a retainer ring including an abrasive structure and teaches an abrasive structure (Fig. 3 elements 110 and the planar surface between) configured to contact an upper surface of the polishing pad (Abstract); and wherein the abrasive structure comprises a lower surface having apexes (Fig. 3 elements 110) and valleys (see annotated Fig. 5a below). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the polishing system of Fukushima to include an abrasive structure as taught by Lee because Lee teaches that the abrasive structure allows for the retaining ring to function as a pad conditioner.

    PNG
    media_image7.png
    171
    291
    media_image7.png
    Greyscale

Fukushima and Lee are both silent on the lower surface being covered by a conformal film. Song is also concerned with an abrasive structure for CMP pad conditioning and teaches a lower surface being covered by a conformal film (Fig. 1 element 20, 0040). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the abrasive structure of Fukushima, as modified by Lee, to cover a lower surface having apexes and valleys with a conformal film because Song teaches that thin films (such as diamond thin films) are known in the art to enhance a material due to the high strength of the film.
Regarding claim 9, Fukushima, as modified, discloses the limitations of claim 8, as described above, and further discloses the apexes are arranged at a constant pitch along a first direction and along a second direction perpendicular to the first direction (Lee, see annotated Fig. 5a above, 0058; there is only one specified pitch of the apexes (110) and Fig. 5a showing the apexes extending in two directions implies that the pitch is the same in both directions).
Regarding claim 22, Fukushima, as modified, discloses the limitations of claim 8, as described above, and further discloses the conformal film has a substantially uniform thickness between outermost sidewalls of the conformal film (Song, Fig. 1, 0044).
Regarding claim 26, Fukushima, as modified, discloses the limitations of claim 24, as described above, and further discloses the retainer ring comprises: a body (Fig. 2 element 3).
Fukushima, as modified, fails to disclose the retainer ring comprises: an upper portion disposed over the body, a topmost surface of the upper portion having a smaller width than a bottommost surface of the body, the topmost surface being centered upon the bottommost surface. Kobayashi is also concerned with a polishing system an upper portion disposed over the body, a topmost surface of the upper portion having a smaller width than a bottommost surface of the body, the topmost surface being centered upon the bottommost surface (see annotated Fig. 3 below). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the retainer ring of Fukushima to have a larger surface area on the bottom as taught by Kobayashi to increase contact with the pad thereby improving conditioning. 
Both Fukushima, as modified, and Kobayashi are silent on the top surface being centered over the bottom surface, however it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the retainer ring of Fukushima, as modified by Kobayashi, to make the top surface be centered over the bottom surface to provide stability to the retainer ring or to mitigate abnormal torque forces experienced on the top surface of the retainer ring or to provide uniform strength of the retainer ring throughout the bottom surface of the retainer ring.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al. (US20120058709), hereinafter Fukushima, in view of Lee et al. (US20140154956), hereinafter Lee, and in further view of a second embodiment of Lee et al. (US20140154956), hereinafter second embodiment of Lee.
Regarding claim 10, Fukushima, as modified, discloses the limitations of claim 8, as described above, but fails to disclose the abrasive structure comprises a plurality of pyramidal shaped protrusions defining the apexes. Second embodiment of Lee teaches the abrasive structure comprises a plurality of pyramidal shaped protrusions defining the apexes (Fig. 5c, 0060). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the abrasive structure of Fukushima, as modified, to make the plurality of protrusions defining the apexes to be pyramidal shaped as taught by second embodiment of Lee based on the desired magnitude of abrasion imparted by the retaining ring onto the polishing pad.
Claims 11 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al. (US20120058709), hereinafter Fukushima, in view of Lee et al. (US20140154956), hereinafter Lee, and in further view of Fontanella (US3508890).
Regarding claim 11, Fukushima, as modified, discloses the limitations of claim 8, as described above, but fails to disclose the conformal film comprises a metal oxide or a metal nitride. Fontanella is also concerned with an abrasive structure and teaches a conformal film (Fig. 2 element 14) comprising a metal oxide or a metal nitride (Abstract and 2:40-52). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the retainer ring of Fukushima, as modified, to have a conformal film comprising metal oxide or metal nitride as taught by Fontanella because Fontanella teaches that this type of film prolongs the life of an abrasive surface.
Regarding claim 24, Fukushima discloses a polishing system, comprising: a carrier head (Fig. 2 element 1, 0090) configured to enclose a wafer (Fig. 2 element W), the carrier head comprising: a retainer ring (Fig. 2 element 3) configured to surround the wafer (Fig. 2).
Fukushima fails to disclose an abrasive structure disposed along a lower surface of the retainer ring and being configured to contact an upper surface of a polishing pad, wherein the abrasive structure comprises a lower surface having a plurality of protrusions; and a conformal film disposed on the plurality of protrusions, wherein the conformal film comprises a metal oxide or a metal nitride. Lee is also concerned with a polishing system and teaches an abrasive structure (Fig. 3 elements 110 and the planar surface between elements 110) disposed along a lower surface of the retainer ring (surface shown in Fig. 3) and being configured to contact an upper surface of a polishing pad (Abstract); and wherein the abrasive structure comprises a lower surface having plurality of protrusions (Fig. 3 elements 110), the plurality of protrusions extending outward from a planar lower surface that is disposed between neighboring protrusions of the plurality of protrusions (Fig. 5c shows protrusions disposed between neighboring protrusions of the plurality of protrusions). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the retainer ring of Fukushima to include an abrasive structure as taught by Lee because Lee teaches that the abrasive structure allows for the retaining ring to function as a pad conditioner.
Fukushima and Lee are both silent on a conformal film disposed on the plurality of protrusions, wherein the conformal film comprises a metal oxide or a metal nitride. Fontanella is also concerned with an abrasive structure and teaches a conformal film (Fig. 2 element 14) disposed on the plurality of protrusions (Fig. 2 element 11), wherein the conformal film comprises a metal oxide or a metal nitride (Abstract and 2:40-52). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the retainer ring of Fukushima, as modified by Lee, to include a conformal film comprising metal oxide or metal nitride disposed on the plurality of protrusions because Fontanella teaches that this type of film prolongs the life of an abrasive surface.
Regarding claim 25, Fukushima, as modified, discloses the limitations of claim 24, as described above, and further discloses the conformal film comprises a flat surface extending between adjacent ones of the plurality of protrusions (see annotated Fig. 5c above where the flat surface extends between adjacent protrusions in the first direction).
Claims 23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al. (US20120058709), hereinafter Fukushima, in view of Lee et al. (US20140154956), hereinafter Lee, and in further view of Venigalla et al. (US2007004918), hereinafter Venigalla.
Regarding claim 23, Fukushima, as modified, discloses the limitations of claim 8, as described above, but fails to disclose the apexes are arranged to have a pitch that is in a range of between 60 µm and 1000 µm and a depth that is ranging from 15 µm to 300 µm. However, examiner considers this to be routine optimization. Applicant has not provided any criticality to these ranges and examiner finds that it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to configure the size/shape of the abrasive structure to suit a particular application based on basic engineering principles and intended use, including the configurations which correspond to the claimed pitch range of apexes to balance abrasive capabilities and cost of manufacturing. Venigalla is also concerned with and abrasive structure on a retainer ring and teaches the plurality of protrusions respectively have a depth that is in a range of between 15 µm and 300 µm (0022). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the abrasive structure of Fukushima, as modified, to make the plurality of protrusions have a depth that is in a range of between 15 µm and 300 µm as taught by Venigalla because Venigalla teaches that this range allows for activating the pad without eroding and/or damaging the pad.
Regarding claim 27, Fukushima, as modified, discloses the limitations of claim 24, as described above, but fails to disclose the plurality of protrusions respectively have a height that is in a range of between 15 µm and 300 µm.  Venigalla is also concerned with and abrasive structure on a retainer ring and teaches the plurality of protrusions respectively have a height that is in a range of between 15 µm and 300 µm (0022). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the abrasive structure of Fukushima, as modified, to make the plurality of protrusions have a height that is in a range of between 15 µm and 300 µm as taught by Venigalla because Venigalla teaches that this range allows for activating the pad without eroding and/or damaging the pad.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al. (US20120058709), hereinafter Fukushima, in view of Lee et al. (US20140154956), hereinafter Lee, and in further view of Fontanella (US3508890), and in further view of Kobayashi et al (US6398906), hereinafter Kobayashi.
Regarding claim 26, Fukushima, as modified, discloses the limitations of claim 24, as described above, and further discloses the retainer ring comprises: a body (Fig. 2 element 3).
Fukushima, as modified, fails to disclose the retainer ring comprises: an upper portion disposed over the body, a topmost surface of the upper portion having a smaller width than a bottommost surface of the body, the topmost surface being centered upon the bottommost surface. Kobayashi is also concerned with a polishing system an upper portion disposed over the body, a topmost surface of the upper portion having a smaller width than a bottommost surface of the body, the topmost surface being centered upon the bottommost surface (see annotated Fig. 3 below). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the retainer ring of Fukushima to have a larger surface area on the bottom as taught by Kobayashi to increase contact with the pad thereby improving conditioning. 
Both Fukushima, as modified, and Kobayashi are silent on the top surface being centered over the bottom surface, however it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the retainer ring of Fukushima, as modified by Kobayashi, to make the top surface be centered over the bottom surface to provide stability to the retainer ring or to mitigate abnormal torque forces experienced on the top surface of the retainer ring or to provide uniform strength of the retainer ring throughout the bottom surface of the retainer ring.
Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al. (US20120058709), hereinafter Fukushima, in view of Lee et al. (US20140154956), hereinafter Lee, and in further view of Fontanella (US3508890), and in further view of Shendon et al. (US5205082), hereinafter Shendon.
Regarding claim 28, Fukushima, as modified, discloses the limitations of claim 24, as described above, and further discloses a membrane support surrounded by the retainer ring and defining one or more ports, wherein one or more chambers coupled to the one or more ports are defined by the membrane support and a flexible membrane having a lower surface configured to contact the wafer; and a housing (Fukushima, Fig. 3 elements 2 and 33) coupled to the retainer ring (Fukushima, Fig. 3, 0096), the housing extending from over the retainer ring to along outer sides of the retainer ring facing away from the wafer (Fukushima, Fig. 3 shows the housing (2 and 33) extending to along the outer sides of the retainer ring (3)). 
Fukushima, as modified, fails to disclose the housing extending vertically below a bottom of the membrane support. Shendon is also concerned with a polishing system and teaches the housing (Fig. 2 element 25) extending vertically below a bottom of a membrane support (Fig. 2 element 23 corresponds to a membrane support and the housing (25) extends vertically below the membrane support (23)). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the retainer ring of Fukushima, as modified, to have the housing extend vertically below the membrane support as taught by Shendon to protect the retainer ring from being impacted and damaged from objects from the side.
Regarding claim 29, Fukushima, as modified, discloses the limitations of claim 28, as described above, and further discloses one or more cushion members (Fukushima, Fig. 3 element 32, 0105) arranged between the housing and the retainer ring (Fukushima, Fig. 3).
Response to Arguments
Applicant’s arguments, see remarks pages 1-3, filed 8/16/2022, with respect to the rejection(s) of claim(s) 1, 6, 21, 24, and 28-30 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zuniga et al. (US20040192173), hereinafter Zuniga. See rejection of claim 1 above.
Applicant’s arguments, see remarks pages 1-3, filed 8/16/2022, with respect to the rejection(s) of claim(s) 1, 6, and 21, under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zuniga et al. (US20040192173), hereinafter Zuniga. Zuniga is also concerned with a polishing system and teaches the horizontally extending protrusion being directly coupled to a bottommost surface of the membrane support that forms a top of the one or more chambers (see Zuniga annotated Fig. 2 above; 0038). Examiner finds that there is no criticality given to the claimed attachment method. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the retainer ring of Fukushima, as modified by Lee, to directly couple the horizontally extending segment to the bottommost surface of the membrane support because this is a well known attachment in the art.See rejection of claim 1 above. This renders Applicant’s arguments to claims 2-5 moot as claim 1 is still rejected.
Applicant’s arguments, see remarks pages 3-4, filed 8/16/2022, with respect to the rejection(s) of claim(s) 24 and 28-30 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fontanella (US3508890). Fontanella is also concerned with an abrasive structure and teaches a conformal film (Fig. 2 element 14) comprising a metal oxide or a metal nitride (Abstract and 2:40-52). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the retainer ring of Fukushima, as modified, to have a conformal film comprising metal oxide or metal nitride as taught by Fontanella because Fontanella teaches that this type of film prolongs the life of an abrasive surface. See rejection of claim 24 above.
Applicant's arguments, see remarks pages 6-7, filed 8/16/2022 with respect to the rejection(s) of claim(s) 8-9, 11, 22-23, and 25-26 have been fully considered but they are not persuasive. The term “smooth” is a relative term which renders the claim indefinite. The term “smooth” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner notes that Applicant does not allude to smoothness of the film in the specification which also renders this limitation as new matter. This renders Applicant’s arguments to claims 10 and 27 moot as claims 8 and 24 are still rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB A HOLIZNA whose telephone number is (571)272-5659. The examiner can normally be reached Monday - Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.H./Examiner, Art Unit 3723   


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723